DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8-9, 14-15 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baldwin et al (US 2015/0134330) further in view of Shen et al (US 2019/0190908).
Claims 1 and 14, Baldwin, via fig. 2, teaches an electronic device and a method comprising: 
a sensor configured to detect voice information; (Baldwin: [0018]);
a camera configured to capture an image of a subject related to the voice information; (Baldwin: [0018, 0020, 0043-0049]);
a memory including an object database for storing location information of objects around the electronic device; (Baldwin: check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat, [0058]); a controller configured to: 
receive the voice information from the sensor; (Baldwin: [0018, 0020, 0043-0049]);
calculate location information of a subject related to the voice information based on a direction in which the voice information is received; 
(Baldwin: [0044-0049] 1) A user says "Hi." [0045] 2) The client device may analyze the voice bio-metric of the voice and finds a match in a registered user bio-metric database, then ask "Hello, dear David, what can I do for you?"….saying e.g., "please face the camera and say your passphrase."  User David may then face the camera and say "this is David." The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account.  See [0057-0058] for verification location);
compare the calculated location information of the subject with location information of at least one object capable of outputting voice among the objects included in the object database; (Baldwin: [0057] b. check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition; [0058] c. check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat);
determine whether the subject related to the voice information is a counterfeit face based on the comparison result; (sufficient/adequate identification VS. insufficient/inadequate identification, [0026-0027].  Here examiner maps “counterfeit face” to “insufficient/inadequate identification”.  Please see further below for clarification = X1)
execute a control command corresponding to the voice information, based on thedetermine result.  (Baldwin: [0059] on confirmation that all the additional checks/identifications have passed, the client device may then proceed to send the user's log in information and voice passphrase to the bank system; [0060] further, the client device may subsequently inform the user the transaction is successful, after the bank system has returned the successful result of the transaction).
X1:	The current Specs, [0130], defines “counterfeit face includes a face on a photo, a face in a video, and a face mockup which is not a face of a real person such as a face mask”.   While Baldwin does not explicitly use the term “counterfeit”, rather in the process of authenticating a user for allowing access to the service request, Baldwin uses the level of identification whether it is sufficient or adequate to verify the user.  By obviousness, the absence of required information or the insufficient/inadequate facial identification can be read into the “counterfeit”.  
To support this obviousness, examiner introduces Shen who teaches “the recognition modules may be pre-trained to recognize features from the data and provide the features to identification/matching modules 218 to associate the features with a certain user. Identification/matching modules 218 may include, e.g., a face identification module, a voice identification module, and an explicit self-identification module. For example, server 28 may extract facial and vocal features about the attendees, which may be fed into the facial and voice identification modules. In some embodiments, voiceprint may be used for the vocal identification process. Sometimes, an attendee may explicitly identify himself, e.g., through self-introduction. The self-identification information may be extracted from a transcribed text of the audio signal, [0047] and in the event of unmatched BIID (biological intrinsic identification data)… further comparison is required, [0045, 0060].
It would have been obvious to the ordinary artisan to make a very minor modification in Baldwin to meet the current use of language for greater clarification in carrying out the invention or to include the teaching of Shen to explicitly apply the BIID for stronger verification process.
Claim 3. The electronic device of claim 1, wherein the controller is further configured to not execute the control command corresponding to the voice information, based on whether the subject is the counterfeit face.  (Baldwin’s Fig. 2, 312: Denial of Service).
Claims 4 and 16. (Cancelled)  
Claim 5. The electronic device of claim 1, wherein the controller is further configured to: when there is location information that matches the calculated location information among the location information of objects  stored in the memory, determine the subject is the counterfeit face.  (See the independent claims or Baldwin, check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat), [0057-0058]).
Claim 6, The electronic device of claim 1, wherein the controller is further configured to: when the subject is not the counterfeit face as a result of the determine, compare pre-stored face information with the captured image of the subject based on a face recognition algorithm, and when the image of the subject corresponds to the pre-stored face information as a result of the comparison, determine the subject as a registered user and execute the control command corresponding to the voice information.  (See the independent claims or Baldwin: the initial voice identification may be made by voice recognition engine 204a by comparing a voice input of the user to a number of voice templates, using any one of a number of voice recognition techniques earlier described. The initial facial identification may be made by facial recognition engine 204b by comparing an image input that includes the user to a number of reference images, using any one of a number of facial feature analysis techniques earlier described, [0025]). 

Claim 8. The electronic device of claim 6, wherein the controller is further configured to: when the captured image of the subject corresponds to the pre-stored face information, determine whether the control command corresponding to the voice information corresponds to a permission associated with the pre-stored face information, and when the control command corresponds to the permission associated with the pre-stored face information as a result of the determination, execute the control command corresponding to the voice information.  (See the independent claims or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).
Claim 9. The electronic device of claim 6, wherein the controller is further configured to: when the captured image of the subject corresponds to the pre-stored face information, compare voice information associated with the pre-stored face information with the voice information received from the (See the independent claims or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).
Claim 13. The electronic device of claim 1, wherein the controller is further configured to: extract feature information from the captured image of the subject, and perform an update of a pre-stored face image.  (Shen: server 28 may extract the BIID features from the record and update the database accordingly. For records with newly-paired EIDs and BIIDs, the newer record may be merged with other, separate EID and BIID records that match into one record via consolidation, [0047, 0049].  Examiner also notices that Ban also teaches the feature of claim 13.  Please see below).
	Claim 15. (Currently Amended) The method of claim 14, wherein the determining whether the subject is the counterfeit face  further comprises: comparing location information of an object stored in an object database with the calculated location information, and when there is location information of an object corresponding to the calculated location information as a result of the comparing, determining the subject is the counterfeit face. (See the independent claims).

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shen and further in view of Miki et al (US 2019/0313055).
Claim 2. The electronic device of claim 1, wherein the controller is further configured to: calculate distance information of the subject related to the voice information based on the voice information, and control the camera to capture the image of the subject by using the calculated distance information of the subject.  , wherein the controller is further configured to: calculate distance information of the subject related to the voice information based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099); and control the camera to capture the image of the subject by using the calculated distance information of the subject. (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0); Also Miki, [0089] and  FIGS. 17 and 18).
Claim 10. The electronic device of claim 6, wherein the controller is further configured to: when storing face information of the registered user, store together with height information of the registered user in the memory by linking the height information to the face information.  (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0);
Claim 11. The electronic device of claim 10, wherein the controller is further configured to: calculate the height information of the subject based on the voice information detected by the sensor, compare the calculated height information with the height information stored in the memory, and verify whether the subject is the registered user.  (Miki, [0089]: Here, FIGS. 17 and 18 are diagrams for describing a case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 17 is a diagram for describing the positional relationship between a camera and a subject in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 18 is a diagram for describing distance information calculated from a captured image in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. As illustrated in FIGS. 17 and 18, in the case where the subject is standing on the nearer side than a ground end on the nearest side of the image captured by the camera 12B (distance D.sub.F<d.sub.CG0), d.sub.FG0 is expressed by the following formula 9).

Claim 12. The electronic device of claim 6, wherein the controller is further configured to: when registering face information of the subject, store together with capturing time information of the face information, and determine whether the subject is the registered user by comparing the captured image of the subject with the face information corresponding to the capturing time of the subject.  (Miki, Fig. 5 and [0071]: the information processing device 10B performs imaging by the camera 12B (step S112), and transmits a captured image (video) to the information processing device 10B (step S115). Imaging and transmission are continuously performed in real time.  Fig. 22 and [0104]: On the display 15B on the imaging side, a captured image of user A on the partner side is displayed in real time by two-way communication. By the guiding message 31 being displayed on such a screen, user B can move in a manner that his/her own face enters a display area on the user A side. In addition, as illustrated in the lower stage of the FIG. 22, an image 32 of user B captured by the camera 12B on the imaging side may be displayed in real time). 
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shen and further in view of Ban et al (KR 10-1270351).
Claim 7. The electronic device of claim 1, wherein the controller is further configured to: 3Docket No. 2060-5956calculate a distance between the subject and the electronic device based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099), change a size of the captured image of the subject by using the calculated distance and size information of a pre-stored face, and compare pre-stored face information with the image that the size thereof is changed,  (Ban, pages 2-3: …  amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user,).
Claim 13. The electronic device of claim 1, wherein the controller is further configured to: extract feature information from the captured image of the subject, and perform an update of a pre-stored face image.  (Examiner notices that Shen teaches this feature, examiner would like to also point out that Ban also teaches claim 13: it recognizes face using the face recognition algorithm it divides the abovementioned obtained image into preset for each frame having different frame count and the process" of amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user, Abstract).
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651